
	
		I
		111th CONGRESS
		1st Session
		H. R. 491
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to waive
		  non-Federal share requirements for certain transportation programs and
		  activities through September 30, 2009.
	
	
		1.Non-Federal share
			 requirements applicable to transportation programs and activities
			(a)Temporary
			 WaiverFor the period
			 specified in subsection (b), the Secretary of Transportation shall waive any
			 requirement that would otherwise require a State or local government to
			 contribute non-Federal funds toward the cost of a covered transportation
			 program or activity.
			(b)ApplicabilitySubsection
			 (a) shall apply with respect to a covered transportation program or activity
			 carried out by a State or local government during the period beginning on the
			 date of enactment of this Act and ending on September 30, 2009.
			(c)Covered
			 transportation program or activity definedIn this section, the
			 term covered transportation program or activity means a program
			 or activity for which funds are authorized by the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act, A Legacy for Users (119 Stat. 1144 et
			 seq.) or an amendment made by that Act.
			(d)Statutory
			 constructionNothing in this section shall be construed to
			 prohibit a State or local government from contributing non-Federal funds toward
			 the cost of a covered transportation program or activity.
			
